DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/03/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejections of claims 4 and 5 have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 4 and 5 over Hamasaki and Koh have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10, 21-22
Withdrawn claims: 				None
Previously cancelled claims: 		11-20
Newly cancelled claims:			4-5
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-3, 6-10, 21-22
Currently rejected claims:			1-3, 6-10, 21-22
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-9 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (WO 2016/157868; English translation relied on for citations).
Regarding claim 1, Uemura teaches a method for improving the taste profile (page 5, paragraph 1; page 10, paragraph 3) of a food product (corresponding to food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4) containing a high intensity natural sweetener (page 13, paragraph 6), comprising the steps of: adding a Maillard reaction product (MRP) composition to the food product (corresponding to the composition being a substitute for honey and used in confectionary material or cooking material on page 12, paragraph 9), wherein the MRP composition is produced by heating a reaction mixture (page 12, paragraph 7) comprising: (a) at least one reducing sugar having a free carbonyl group; and (b) an amine donor having a free amino group (corresponding to collagen) (page 12, paragraph 9), wherein (a) and (b) undergo a Maillard reaction, wherein the food product comprises a high intensity natural sweetener (page 10, paragraph 13) selected from the group consisting of mogrosides and monk fruit extracts (corresponding to Rakan or Rahan fruit extract from Luo Han fruit on page 3, paragraph 6; page 3, paragraph 11- page 4, paragraph 2).  Uemura teaches that the addition of the MRP composition improves a taste of the consumable containing the high intensity natural sweetener in terms of bitterness associated with the high intensity natural sweetener (page 13, paragraph 6).  Although Uemura does not disclose that the MRP composition also improves a taste of the food product in terms of sweetness onset, aftertaste, and sweetness linger associated with the high intensity natural sweetener, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).  MPEP §2112.01.I.  Since Uemura teaches an MRP composition formed by heating components (a) and (b) as claimed and the addition of that MRP composition to a food product as claimed, the MRP composition of Uemura improves the taste of a food product in terms of bitterness, sweetness onset, aftertaste, and sweetness linger associated with the high intensity natural sweetener as claimed, especially wherein claim 1 does not require the consumable to have any particular concentration of MRP composition and/or high intensity natural sweetener.
Regarding claim 2, Uemura teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to the amino acids in the collagen on page 12, paragraph 6).
Regarding claim 3, Uemura teaches the invention as described above in claim 1, including the method further comprising the step of adding thaumatin to the food product (page 10, paragraph 13).
Regarding claim 7, Uemura teaches the invention as described above in claim 1, including the reaction mixture comprises thaumatin (page 10, paragraph 16; page 11, paragraph 3).
Regarding claim 8, Uemura teaches the invention as described above in claim 1, including the method further comprising the step of adding thaumatin during the preparation of the food product (page 10, paragraph 13).
Regarding claim 9, Uemura teaches the invention as described above in claim 1, including the food product is a bakery product (baked goods on page 8, paragraph 2).
Regarding claim 21, Uemura teaches that the reaction mixture is heated at a temperature of 80-150°C (page 12, paragraph 7), which falls within the claimed temperature range.
Regarding claim 22, Uemura teaches a food product prepared by the method of claim 1 (corresponding to food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois (WO 2009/140568; cited on IDS).
Regarding claim 1, Dubois teaches a method for improving the taste profile [0006]of a food product (corresponding to a non-caloric sweetener composition with an improved flavor profile [0006] being added to an orally ingestible composition [00121]-[00122]) containing a high intensity natural sweetener [0007] comprising the steps of: adding an MRP composition to the consumable [00122], wherein the MRP composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor [00107], [0024]) is produced from a reaction mixture comprising: (a) a reducing sugar having a free carbonyl group and (b) an amine donor having a free amino group (corresponding to soy protein hydrolysates) [0024]; wherein the consumable comprises a high intensity natural sweetener selected from rubusoside, monk fruit extracts (corresponding to Luo Han Guo sweetener),  mogrosides, glycosylated rubusoside, glycosylated monk fruit extracts, and glycosylated mogrosides (glycosylated sweeteners correspond to modified NHPSs formed by contact with an enzyme) [00036].  Dubois teaches that the addition of the MRP composition improves the taste of the consumable in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component [0002].
Regarding claim 10, Dubois teaches the invention as described above in claim 1, including the food product is a dairy product (corresponding to beverages containing milk components, yogurts, ice cream, and dairy products in [00122]).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) as applied to claim 1 above, in view of Joy (“French Macarons Recipe & Video”, 2017, Joy of Baking, https://web.archive.org/web/20170721051453/http://joyofbaking.com:80/frenchmacarons/MacaronsRecipe.html; hereinafter referred to as “Joy”) as evidenced by Colonna (Colonna, J., “Paris Pastry: Is it Macaron or Macaroon? What’s the Difference?”, 2015, Bonjour Paris, https://bonjourparis.com/food-and-drink/paris-pastry-is-it-macaron-or-macaroon-whats-the-difference/; hereinafter referred to as “Colonna”).
Regarding claim 6, Uemura teaches the invention as described above in claim 1, including the food product is a macaroon (page 17, paragraph 4).  Although Uemura exemplifies “macaroons” comprising the MRP composition, the high intensity sweetener, almond flour, and egg whites as the food product, the “macaroons” of Uemura are actually “macarons” since they are made with almond flour and egg whites instead of shredded coconut as evidenced by Colonna (page 2, paragraphs 1 and 5).   Uemura teaches the combination of the MRP and high intensity sweetener is a substitute for granulated and/or powdered sugar in the dough of the macaron (page 17, paragraph 4), but does not teach that the MRP composition comprises 0.001-20 wt.% of the dough.
However, Joy teaches macarons comprising 35 grams of granulated sugar (Recipe in right column on page 2), which means that the granulated sugar comprises about 8.4 wt.% of the dough.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Uemura by substituting its MRP composition as the granulated sugar in the recipe of Joy.  Since Uemura teaches that the MRP composition replaces granulated sugar in baked goods such as macarons, but does not teach a concentration of granulated sugar in a macaron, a skilled practitioner would have been motivated to consult an additional reference such as Joy in order to determine a suitable amount of granulated sugar, and subsequently a suitable amount of MRP composition in a macaron, thereby rendering the claimed MRP composition concentration in the food product obvious.


Double Patenting
Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,266,170 (corresponding to Application No. 16/402,991) in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 2 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.

Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, and 10 of U.S. Patent No. 11,252,978 (corresponding to Application No. 16/402,605) in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1, 2, 9, and 10 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.

Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,102,996 (corresponding to Application No. 16/402,641) in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 3 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.

Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,304,431 (corresponding to Application No. 16/403,053) in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 2 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.

Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of U.S. Patent No. 11,154,079 (corresponding to Application No. 16/402,728) in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of co-pending Application No. 16/403,061 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 11, and 12 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/403,178 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 12 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 24 of co-pending Application No. 16/403,163 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 24 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 34, 35, 41, and 42 of co-pending Application No. 17/301,485 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 27, 28, 34, 35, 41, and 42 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30, 31, and 40 of co-pending Application No. 17/302,946 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 30, 31, and 40 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188, 191, and 192 of co-pending Application No. 17/302,995 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 188, 191, and 192 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 33, 38, 39, and 40 of co-pending Application No. 17/303,569 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 33, 38, 39, and 40 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 39 of co-pending Application No. 17/443,269 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 39 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/455,284.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21 and 31 require all the limitations of instant claims 1 and 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/455,327.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21 and 31 require all the limitations of instant claims 1 and 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 26, 31, and 36 of co-pending Application No. 17/455,797.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 26, 31, and 36 require all the limitations of instant claims 1 and 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/455,797.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 26, 31, and 36 require all the limitations of instant claims 1 and 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(d) of claims 4 and 5: Applicant canceled claims 4 and 5; therefore, the rejections are moot.
Claim Rejections – 35 U.S.C. §103 of claims 1-10, 21, and 22 over Hamasaki and Koh: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the food product contained a high intensity natural sweetener and that the MRP composition improves a taste of the food product in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component.  Applicant argued that Hamasaki generally describes using Maillard Reaction Products to improve milk taste in food products and does not mention anything about using an MRP composition to improve the bitterness, sweetness onset, aftertaste, and sweetness linger that is associated with the Stevia-related component in a food product.  Applicant stated that Koh also fails to teach or suggest a method as now required by claim 1 (Applicant’s Remarks, page 4, paragraph 5 – page 6, paragraph 4).
However, in the new grounds of rejection of claim 1, neither Hamasaki nor Koh serve as prior art references and the features of claim 1 are fully taught by Uemura.  Therefore, Applicant’s arguments regarding Hamasaki and Koh are moot and the rejections of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 6, paragraph 5 –page 8, paragraph 7).
The double patenting rejections of the instant claims are maintained as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791